Citation Nr: 1201935	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  04-24 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD). 

(The issue concerning entitlement to service connection for impotence as secondary to service-connected prostatitis is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active duty from November 1946 to November 1949. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, on behalf of the RO in Newark, New Jersey, which denied, in relevant part, service connection for PTSD.  In May 2002, the Veteran filed a Notice of Disagreement (NOD) that contested the denial of the PTSD claim.  In October 2006, the RO furnished the Veteran and his representative a Statement of the Case (SOC) and, in October 2006, a VA Form 9 was received from the Veteran, completing his appeal.

In a January 2008 decision, the Board finally decided the issues of entitlement to service connection for a duodenal ulcer, ASHD, a herniated nucleus pulpous, and residuals of burns on the hands and feet, and an increased rating for prostatitis.  As such, these issues are no longer a part of the current appeal.  In January 2008, the Board also remanded the issue of entitlement to service connection for PTSD for further development.

Concerning the Veteran's representation, the Board notes that the National Association of County Veterans Service Officers is representing the Veteran as to the issue of service connection for PTSD.  The representative for the remaining issue that is the subject of a separate Board decision is an attorney, AnnMarie D. Mulcahey Leikauf, whose representation of the Veteran has not been withdrawn.

In June 2007, the Veteran was afforded a Board hearing at the RO before a Veterans Law Judge on the issue of service connection for PTSD.  In November 2011, the Veteran was informed that the Veterans Law Judge who held his June 2007 hearing was no longer at the Board, and that he had the right to a new hearing.  However, the Veteran has failed to respond to the November 2011 letter.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).  


REMAND

In January 2008, the Board remanded the issue of entitlement to service connection for PTSD in order for the RO to undertake reasonable efforts to verify the Veteran's claimed in-service stressor.  Following such development efforts, the RO continued the denial of the PTSD claim in a March 2011 Supplemental SOC, a copy of which was mailed to the Veteran.  However, a review of the record reflects that the RO inadvertently mailed a copy of the March 2011 Supplemental SOC to the Veteran's private attorney, who as noted above, is not the representative for the issue of entitlement to service connection for PTSD.  Hence, the RO must send the Veteran's representative, the National Association of County Veterans Service Officers (who is the Veteran's representative for the PTSD issue) a copy of the March 2011 Supplemental SOC.

The Board regrets the delay associated with this REMAND, especially considering that this matter was the subject of a previous remand; however, in order to give the Veteran every consideration with respect to the present appeal, it again necessary to return this case to the RO to ensure that the Veteran's right to due process is preserved.

For the reasons set forth above, further appellate consideration will be deferred and the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

The RO must send the Veteran's representative, the National Association of County Veterans Service Officers, a copy of March 2011 Supplemental SOC, which addresses the issue of entitlement to service connection for PTSD, and provide them the appropriate time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.
 
By this REMAND, the Board intimates no opinion, either factual or legal, as to the final outcome warranted.  The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


